Citation Nr: 1741846	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal has since been transferred to Houston, Texas RO.

The Veteran withdrew his Board hearing request in a December 2010 statement.  
38 C.F.R. § 20.704(e).

In March 2011 and January 2012, the Board remanded the appeal for further development.


FINDING OF FACT

The Veteran does not have current hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a current bilateral hearing loss disability as a result of exposure to acoustic trauma while serving as a mechanic in service or alternatively as a result of in-service head trauma or recurrent sinus infections.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's in-service noise exposure is not in dispute, nor is his receipt of a physical profile of H-2 during active duty, indicative of less than normal hearing.  However, the Board finds that service connection for bilateral hearing loss is not warranted because no current hearing disability exists.  

The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Neither of these criteria are met.  The Veteran filed his claim for service connection for hearing loss in February 2006, and there is no evidence of a diagnosis of bilateral hearing loss for VA purposes in the evidence dated prior or at the time of the filing of his claim.  In this regard, the July 1987 reference audiogram discussing the Veteran's "H-2" hearing profile does not meet the criteria of 38 C.F.R. § 3.385, in that there was only one reading above 26 decibels in the left ear.  Nor do any other in-service audiograms, to include the one from his March 1994 separation examination, demonstrate hearing loss for VA purposes.  

His hearing was not tested again until he was afforded a VA examination in April 2017, which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
30
LEFT
15
10
15
20
20

Speech audiometry revealed a Maryland CNC speech discrimination score of 100 percent in both the right and left ears.  See June 2017 Addendum report.  These findings do not demonstrate bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Moreover, given the lack of current hearing loss, to include within the one year period following service separation, presumptive service connection and service connection based on continuity of symptomatology are not available.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

To the extent the Veteran asserts that he has bilateral hearing loss, although he is competent to report the symptoms he observes, such as decreased hearing ability, he is not competent to report that he has a hearing loss disability, because such a determination requires specific audiometric findings.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, as the first element of service connection is not met at any point during the appeal period, the claim fails on this basis alone.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of present disability there can be no successful claim); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


